Citation Nr: 0023623	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.

3.  Entitlement to service connection for a dental disorder 
as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal. 

The Board initially notes that a review of the claims file 
reveals that the veteran receives Social Security benefits.  
During a September 1999 hearing, the veteran testified that 
he has been receiving Social Security benefits since he 
turned 62.  The veteran's Social Security records have not 
been associated with the claims file, and no additional 
information regarding the potential significance of the 
records was given, i.e. whether the records document the 
receipt of disability benefits for the veteran's service-
connected disability, or whether the records address the 
veteran's employment status.  However, it appears from the 
record that the veteran has met the minimum age requirement 
for eligibility to receive Social Security benefits.  As a 
general rule, the duty to assist requires the VA to obtain 
and review Social Security records that may contain evidence 
relevant to a veteran's VA claim.  Baker v. West, 11 Vet. 
App. 163, 169 (1998).  However, in the present case, the 
Board finds that it is not necessary to remand this matter 
and the veteran will not be prejudiced if his Social Security 
records are not associated with the file.  In this regard, 
the veteran's testimony indicates that he began receiving 
Social Security benefits when he retired.  This information 
would have little impact on the Board's assessment of the 
veteran's current level of disability and request for an 
increased disability evaluation dated in June 1998 and his 
current ability to maintain employment.  Accordingly, the 
Board will proceed with adjudication of the veteran's claims.

FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to an increased rating for PTSD has 
been obtained.

2.  The veteran's PTSD is manifested by not more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.

3.  There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed 
hypertension and his service-connected PTSD.  

4.  There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed dental 
disorder and his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (1999).

2.  The veteran's claim of entitlement to service connection 
for hypertension as secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a dental disorder as secondary to PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for PTSD, to more accurately reflect the 
severity of his symptomatology.  The veteran also contends 
that he is entitled to service connection for hypertension 
and a dental disorder as secondary to service-connected PTSD.  

Entitlement to a disability evaluation in excess of 10 
percent for PTSD.

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a well-grounded 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the veteran's request for an 
increased evaluation has been obtained.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1999).

The veteran was first diagnosed with PTSD in approximately 
January 1993.  At that time, he experienced nightmares, 
anger, anxiety, mood swings, depression, and intrusive 
thoughts of Korea.  By rating decision dated May 1993, the RO 
granted service connection and a 10 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective January 15, 1993.  By rating decisions 
dated September 1993 and August 1998, the RO continued the 
veteran's 10 percent disability evaluation for PTSD.     

The pertinent evidence of record shows that in July 1998, the 
veteran presented at a VA examination with subjective 
complaints of intrusive thoughts of war, and complaints that 
he was easily reminded of war by loud noises.  It was noted 
that the veteran had been married for 46 years that he had 
two grown children.  The veteran reported holding various 
jobs from 1952 through the mid 1960's.  Thereafter, he worked 
as a carpenter until his retirement at the age of 62.  Mental 
status examination revealed that the veteran had a neat, 
clean, casual appearance.  The veteran's affect was 
appropriate, and his judgment and insight were good.  It was 
noted that the veteran's peer relationships were good and 
that he controlled his temper well.  His energy was weak and 
his memory and concentration were described as adequate.  He 
reported having occasional bad dreams about combat, 
experiencing moodiness and mild, periodic depression.  The 
veteran denied crying spells, suicidal ideation, 
hallucinations, delusions, paranoia, guilt and anger.  He 
indicated that he spent his days at home, busy with yard work 
and gardening.  He also reported having a good social life, 
visiting friends and attending church.  The veteran was 
diagnosed with PTSD with periodic underlying depression.  The 
VA examiner assigned the veteran a global assessment of 
functioning score (GAF) of 65 and indicated that the 
prognosis was good and that there was no need for further 
treatment or medication.  The veteran's incapacity 
attributable to PTSD was described as mild.
In September 1998, the veteran underwent a psychological 
evaluation with Kenneth Burstin, Ph.D., a clinical 
psychologist.  Dr. Burstin's findings were based on an 
interview with the veteran and the veteran's spouse and a 
review of the July 1998 VA examination report.  Mental status 
examination revealed that the veteran was clean, neat and 
causally dressed.  His affect was described as broad and 
appropriate to the situation.  The veteran's mood was anxious 
and he was mildly depressed.  His speech was normal in rate, 
volume and was entirely logical and coherent without 
circumstantiality, tangentiality, flight of ideas or 
loosening of associations.  The veteran was slightly verbose, 
which appeared to be a reflection of his anxiety.  The 
veteran denied suicidal intent or plan and hallucinations or 
delusional thinking.  He demonstrated mild to moderate 
agitation and restlessness noted to be consistent with 
anxiety.  Subjectively, the veteran reported periodic dreams 
and frequent recollections of war.  He also indicated that it 
was typical for him to wake up grinding his teeth and with 
his stomach clinched.  He stated that loud noises triggered 
wartime recollections and caused an initial impulse to hit 
the ground.  However, the veteran stated that he avoided 
depictions of combat and did not watch the news or 
television.  The veteran was described as not being socially 
avoidant.  The veteran was noted to have been married for 46 
years, he stated that he worked on controlling his temper, he 
reported liking people, socializing with friends and 
attending church.  He also stated that one of his friends is 
a POW.  The veteran indicated that he retired at the age of 
62 for physical reasons.  The veteran's wife stated that the 
veteran was unable to sit still and also stated that the 
veteran had only a fair ability to concentrate.  She also 
indicated that the veteran often talked about war.  Dr. 
Burstin diagnosed the veteran with PTSD, chronic, with mild 
depressive features.  He assigned a GAF score of 61-65.  

Dr. Burstin opined that based on a review of the Department 
of Veterans Affairs' general rating criteria, the veteran's 
PTSD symptomatology did not meet the criteria for a 30 
percent disability evaluation.  Specifically, Dr. Burstin 
indicated that while there was evidence of anxiety, mild 
depression, and persistent sleep impairment, there was no 
evidence of panic attacks or immediate evidence of cognitive 
disturbance.  Dr. Burstin stated that the veteran was not 
significantly impaired socially and that there was no clear 
history of chronic, severe impairment of work efficiency.  
Notwithstanding these statements, Dr. Burstin also stated 
that the veteran's symptoms were neither mild nor transient.  
Specifically, he pointed out that the veteran had difficulty 
sitting still for any great length of time, and that he was 
chronically anxious and preoccupied with recollections of 
combat experiences.  Dr. Burstin stated that while a 30 
percent evaluation would not be supported by the evidence, a 
20 percent evaluation would be, because the veteran's PTSD 
symptoms affect the veteran's functioning even in the absence 
of significant external stress.  

During a September 1999 hearing at the RO in St. Louis, 
Missouri, the veteran testified that he tended to tense up 
during his sleep and that he woke up with his stomach tensed 
and his teeth clinched together.  He also testified that he 
tried to occupy himself during the day with yard work, etc., 
but found it difficult to concentrate and reported having 
intrusive thoughts of Korea.  The veteran indicated that he 
attended church, went shopping with his wife, drove the car, 
and was able to visit with his two grown sons.  With regard 
to employment, the veteran testified that he was last 
employed in 1993.  When he turned 62, he retired and began 
drawing Social Security benefits.  The veteran indicated that 
he retired because problems with his knees and shoulder made 
construction work difficult.  The veteran's wife testified 
that the veteran was impatient when he had to spend any more 
than a short time with other people.  

The veteran's PTSD is currently evaluated as 10 percent 
disabling under DC 9411.  Using these criteria, in an August 
1998 rating decision the veteran's 10 percent disability 
evaluation was continued.  A 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation is assignable with the 
presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is applicable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
appropriate.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In reviewing the rating criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
attributable to his PTSD is most consistent with the 
currently assigned 10 percent rating.  The evidence does not 
suggest that his symptoms have resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as suspiciousness, panic attacks and mild 
memory loss, which would warrant a 30 percent disability 
evaluation.  Although the veteran evidences some 
manifestations described in the criteria for a 30 percent 
disability evaluation, (e.g. depressed mood and sleep 
disturbance), he does not exhibit most of the symptoms 
described therein to the requisite degree.    

Rather, the veteran's symptom complex most closely fits 
within the criteria for a 10 percent evaluation.  As 
reflected by the July 1998 VA examination report, the veteran 
was noted to have occasional nightmares and periodic, mild 
depression and moodiness.  Objectively, the veteran was shown 
to be oriented to time, place and person, he was cooperative, 
his affect was appropriate and his judgment and insight were 
described as good.  There was no evidence of crying spells, 
suicidal ideation, hallucinations, delusions, paranoia, guilt 
or anger.  The VA examiner indicated that the veteran's 
prognosis was good and that there was no need for treatment 
or medication.  The veteran's symptoms were described as mild 
and the examiner assigned a GAF score of 65.

Dr. Burstin made similar findings in a September 1998 
examination report.  However, Dr. Burstin diagnosed the 
veteran with chronic PTSD with depressive features and opined 
that neither a 10 or 30 percent disability evaluation would 
be appropriate in this case.  Dr. Burstin stated that if it 
were possible, a 20 percent evaluation would be the most 
appropriate rating in this case, because the veteran's 
symptoms were not mild or transient.  He assigned a GAF score 
of 61-65.

While not controlling, the Board finds the GAF scores 
assigned by the VA examiner and by Dr. Burstin probative and 
also consistent with a 10 percent rating.  In July 1998, the 
VA examiner assigned a GAF score of 65 and described the 
veteran's overall incapacity as mild.  In September 1998, Dr. 
Burstin assigned a GAF score of 61-65.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130, a GAF score falling between 61-70 is indicative 
of some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  When considered 
under applicable schedular criteria, the GAF score assigned 
by Dr. Burstin is inconsistent with his statement that the 
veteran's PTSD symptoms warrant a higher disability 
evaluation.  The Board is persuaded that the criteria for a 
10 percent disability evaluation more nearly approximate the 
veteran's current disability picture. 

With regard to the veteran's occupational capabilities, the 
objective evidence of record shows that the veteran reported 
being retired since reaching the age of 62 and he advised a 
VA examiner that he had adjusted to retirement.  In terms of 
the veteran's social activity, the veteran has indicated that 
he attends church, visits with his sons, and goes shopping 
with his wife.  He has also indicated that he has friends, 
one of whom is a POW.  The objective evidence of record also 
reflects that the veteran maintains a stable marriage and has 
done so for more than 46 years.  Further, the veteran has 
reported engaging in gardening and other yard work.  Thus, it 
is apparent from the record that the veteran is capable of 
dealing with the dynamics of personal relationships with his 
wife, children and friends.  He is also capable of engaging 
in routine daily activities and has no difficulty with 
maintaining personal hygiene.  

Based on the foregoing evidence, the Board finds that the 
veteran's disability picture is more nearly approximated by 
the criteria for a 10 percent evaluation and the veteran's 
claim for an increased disability evaluation is denied. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for the veteran's 
PTSD with anxiety must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conclusion, the Board also finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" for any time 
period considered by this appeal.  See 38 C.F.R. § 
3.321(b)(1) (1999).  Specifically, there is no evidence of 
record showing that the veteran has suffered marked 
interference with employment due to his psychiatric 
disability or that his disability has required frequent 
periods of hospitalization.  Indeed, the record does not show 
that the veteran's disability interferes with his employment 
to any greater extent than is contemplated by the assigned 
ratings, as deemed appropriate by the Board.  Most 
importantly, it should be noted that the veteran is retired 
and that he retired as a result of knee and shoulder 
disorders.  There is no evidence that the veteran's 
retirement was precipitated by his PTSD symptomatology.  As 
is apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance and the criteria for submission for the assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not demonstrated in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Entitlement to service connection for hypertension and a 
dental disorder as secondary to service-connected PTSD.

The veteran also contends that he is entitled to service 
connection for hypertension and a dental disorder as 
secondary to service-connected PTSD.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).    

The threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Further, 
in the absence of a well-grounded claim there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim and the claim must fail.  See Epps v. Gober, 126 F. 3d. 
1464, 1467-1468 (1997).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).
A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In addition, service connection may be established on a 
secondary basis for a disability, which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439,  (1995).  

In this case, post-service VA outpatient treatment records 
dated December 1992 to February 1993, May 1993 and July 1998 
VA examination reports, and June 1998 and August 1999 
statements from private physicians show that the veteran has 
been diagnosed with hypertension.  A May 1993 VA examination 
report shows that the veteran reported having hypertension 
and taking medication to control the same for more than 20 
years.  The VA examiner diagnosed the veteran with essential 
hypertension.  In a June 1998 statement, Roy Gillispie, M.D. 
indicated that he had treated the veteran for hypertension in 
1977, 1980, 1981 and in 1982.  However, the veteran did not 
submit clinical records from Dr. Gillispie.  A July 1998 VA 
examination report reflects that a VA examiner diagnosed the 
veteran with hypertension, secondary to cancer of the 
thyroid, and specifically indicated that the veteran's 
hypertension was not secondary to PTSD.  In an August 1999 
statement, Charles E. Woodall, Jr., D.O. opined that the 
veteran suffers from hypertension, which may be related to 
PTSD.  Clinical records from Dr. Woodall have not been 
associated with the claims file. 

During the September 1999 hearing at the RO, the veteran 
testified that he received treatment for hypertension from 
Dr. Gillispie, but that he was unable to obtain any records 
from Dr. Gillispie. 

The veteran has submitted evidence to show that he currently 
has hypertension.  A July 1998 VA examination report contains 
a medical opinion clearly indicating that the veteran's 
diagnosed hypertension is secondary to cancer of the thyroid 
and not secondary to service-connected PTSD.  An August 1999 
statement from Dr. Woodall indicates that the veteran suffers 
from hypertension, which may be related to PTSD.  Clinical 
records from Dr. Woodall were not associated with the claims 
file and Dr. Woodall, a doctor of osteopathy, did not provide 
any reasons or bases for his opinion.

While the Federal Circuit indicated in Hensley v. West, 212 
F.3d 1255 (2000), that the claimant's burden of persuasion of 
establishing a well-grounded claim is low, and while the 
claim need not be conclusive, the claim must be accompanied 
by supportive evidence to meet the initial burden.  A nexus 
statement to the effect that a disorder may or may not be 
related to service or to a service connected disability is 
"speculative and would not 'justify a belief by a fair and 
impartial individual that the claim is well grounded.' "  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Furthermore, 
in Tirpak, the United States Court of Appeals for Veterans 
Claims indicated that a speculative may or may not nexus 
statement in conjunction with a definitive nexus opinion of 
record was insufficient to well ground a claim.  Id. 

After reviewing the evidence, the Board concludes that the 
statement from Dr. Woodall provides little more than 
speculation regarding a potential link between the veteran's 
hypertension and his service-connected PTSD and therefore 
cannot serve to well-ground the veteran's claim.  Tirpak, 2 
Vet. App. at 611.  The remaining evidence of record includes 
statements from the veteran and a definitive opinion from a 
VA physician indicating that the veteran's hypertension is 
secondary to thyroid cancer and not to service-connected 
PTSD.  While the veteran clearly believes that his 
hypertension is secondary to his service connected PTSD, as a 
lay person, the veteran is not qualified to provide an 
opinion regarding the origin or development of his 
hypertension.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of medical evidence relating the veteran's 
hypertension to his period of active service, the veteran's 
claim is not well grounded and must be denied on this basis.  

With regard to the veteran's claim of entitlement to service 
connection for a dental disorder as secondary to PTSD, the 
pertinent evidence of record shows the following.  A May 1993 
VA examination report reflects that the veteran reported 
having "gritted [his] teeth down till they're almost gone."  
A VA examiner indicated that the veteran's teeth grinding is 
a physiologic manifestation of anxiety.  

In a June 1998 statement, Roger K. Bright, D.D.S., stated 
that the veteran had experienced severe and debilitating 
abrasion of nearly all his remaining permanent dentition.  He 
stated that the occlusal and lingual wear was such that 
extensive, restorative work or dentures would be necessary.  
Dr. Bright opined that this wear had most likely been caused 
by chronic bruxism, which may be related to his time in 
service.  Clinical records from Dr. Bright have not been 
associated with the claims file. 

The veteran was afforded another VA examination in July 1998.  
At that time, he reported gritting his teeth at night.  The 
diagnoses were caries, periodontitis and severe abrasion.    

In an August 1999 statement, Dr. Woodall opined that the 
veteran suffers from poor dentition, which may be related to 
PTSD.  Again, as previously noted, clinical records 
documenting treatment with Dr. Woodall have not been 
associated with the claims file.  In a statement also dated 
in August 1999, Dr. Bright stated that the veteran had 

Virtually destroyed his dentition due to 
chronic bruxism.  Most of his teeth are 
non-restorable at this point.  He is 
either a candidate for dentures or crowns 
and partial dentures to restore 
reasonable masticatory function.

The severe occlusal wear is certainly 
attributable to bruxism, which in my 
opinion, may well have been caused by his 
post traumatic syndrome from his military 
service.  

As with the veteran's claim of entitlement to service 
connection for hypertension, the medical evidence submitted 
by the veteran provides little more than speculative opinions 
relating his current dental disorder to his PTSD.  A VA 
examiner indicates that the veteran's dental disorder is a 
manifestation of anxiety.  Dr. Bright definitely links the 
veteran's dental disorder with chronic bruxism, which may be 
related to service and or PTSD.  Dr. Woodall also provides a 
speculative opinion saying that the veteran's dental disorder 
may be related to PTSD.  The veteran is not currently service 
connected for anxiety or bruxism and Dr. Woodall's opinion is 
too speculative.  Tirpak, 2 Vet. App. at 611.  Even assuming 
that bruxism can be classified as a dental disorder, Dr. 
Bright's opinion linking bruxism to PTSD is also speculative.  
Id.  In the absence of a nexus opinion beyond the veteran's 
own statements regarding the etiology of his dental disorder, 
the veteran's claim is not well grounded and must be denied 
on this basis.  Brewer, 11 Vet. App. at 234; Espiritu, 2 Vet. 
App. at 494-95.    

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claims for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claims for service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).













ORDER

Entitlement to a disability evaluation in excess of 10 
percent for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension as secondary to PTSD is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a dental disorder as secondary to PTSD 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

